       Case 6:20-cv-00487-ADA Document 47-2 Filed 12/04/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION
                                                        C.A. NO. 6:20-cv-00487-ADA
WSOU INVESTMENTS LLC D/B/A                       §      C.A. NO. 6:20-cv-00488-ADA
BRAZOS LICENSING AND                             §      C.A. NO. 6:20-cv-00489-ADA
DEVELOPMENT,                                     §      C.A. NO. 6:20-cv-00490-ADA
               Plaintiff,                        §      C.A. NO. 6:20-cv-00491-ADA
                                                 §      C.A. NO. 6:20-cv-00492-ADA
v.                                               §      C.A. NO. 6:20-cv-00493-ADA
                                                 §      C.A. NO. 6:20-cv-00494-ADA
ZTE CORPORATION, ZTE (USA) INC.                  §      C.A. NO. 6:20-cv-00495-ADA
AND ZTE (TX), INC.,                              §      C.A. NO. 6:20-cv-00496-ADA
                   Defendants.                   §      C.A. NO. 6:20-cv-00497-ADA

                            DECLARATION OF CHAO SHAN

        The undersigned Declarant, CHAO SHAN, of lawful age, hereby declares, deposes and
states as follows, under penalty of perjury:

       1.      I am the Vice-President of Human Resources for Defendant ZTE (TX), Inc. and

therefore have personal knowledge of the matters asserted in this Declaration.

       2.      ZTE (TX) INC. has only two places of business, one in San Diego, CA and one

in Morristown, NJ.

       3.      ZTE (TX) Inc. is incorporated in Texas.

       4.      ZTE (TX) Inc. is a wholly owned subsidiary of ZTE Hong Kong Ltd., which is

in turn a wholly owned subsidiary of ZTE Corporation.

       5.      ZTE (TX) Inc. is a separate company and maintains all corporate formalities

independently of all other companies (including its parent), maintaining separate books and

records, separate bank accounts, and separate assets.

       6.      ZTE (TX) Inc. conducts research and development activities for ZTE

Corporation and provides technical marketing support in connection with ZTE Corporation

products. ZTE Corporation is the only customer of ZTE (TX) Inc.


                                          Page 1 of 5
       Case 6:20-cv-00487-ADA Document 47-2 Filed 12/04/20 Page 2 of 5




       7.      ZTE (TX) Inc.’s research and development are focused upstream on technologies

potentially relevant to the development of products in the future and is therefore not directed

towards, nor performed in contemplation of, any specific handsets or network devices (whether

accused in any of these cases or not, and whether sold or offered for sale in the United States or

not); this business is distinct and separate from ZTE Corporation and from ZTE (USA) Inc.

       8.      ZTE (TX) Inc. does not make, sell, or offer for sale any handsets or network

devices (whether for end use, distribution, third-party demonstrations, qualification testing, or

any other commercial purpose; whether accused in any of these cases or not; and whether sold or

offered for sale in the United States or not) anywhere in the world.

       9.      ZTE (TX) Inc. may use limited quantities of handsets or network devices

incidentally in the course of its business. Consequently, although ZTE (TX) Inc. is not in the

business of importing handsets or network devices, it cannot rule out the possibility that some of

the devices its personnel use internally were imported.

       10.     ZTE (TX) Inc. does not import or use any handsets or network devices (whether

for end use, distribution, third-party demonstrations, qualification testing, or any other

commercial purpose; whether accused in any of these cases or not, and whether sold or offered

for sale in the United States or not) within the Western District of Texas.

       11.     ZTE (TX) Inc. does not now have, and has not at any time since at least as early as

August 31, 2018, had any place of business (including without limitation any physical place of

business, any regular and established place of business, or any place of business of ZTE (TX)

Inc.) within the State of Texas (including the Western District of Texas).

       12.     ZTE (TX) Inc. does not own, lease, operate, manage, maintain, or otherwise

exercise possession or control over any offices, warehouses, stores, servers, storage facilities,




                                           Page 2 of 5
       Case 6:20-cv-00487-ADA Document 47-2 Filed 12/04/20 Page 3 of 5




distribution facilities, manufacturing facilities, or other facilities, or other real or personal

property in the Western District of Texas.

       13.     ZTE (TX) Inc. does not market or advertise as having a place of business in the

Western District of Texas.

       14.     ZTE (TX) Inc. did maintain a physical location at Plaza 7000, 7000 Mopac

Expressway, 2nd Floor, Austin, Texas until August 31, 2018. Subsequent to that date, however,

ZTE (TX) Inc. has not maintained any physical location in the State of Texas and has not

advertised or made representations that it has a place of business in Western District of Texas,

including without limitation telephone directories, websites, or signs on buildings.

       15.     On November 26, 2019, ZTE (TX) Inc. paid in error $1128 USD ($1 USD service

fee) in 2019 taxes in Travis County. A similar tax bill for 2020 was issued to ZTE (TX) Inc.

       16.     ZTE (TX) Inc. became aware of these mistakenly filed taxes through counsel in

November 2020.

       17.     On November 30, 2020 ZTE (TX) Inc. filed a Form for Rendition of Taxable

Property in Travis County indicating that ZTE (TX) Inc. moved its business on August 31, 2018

and that no ZTE (TX) Inc. assets remain in the county.

       18.     ZTE (TX) Inc. does not conduct any business (including any banking activities),

out of any location in the Western District of Texas; and does not advertise or represent that it

has any place of business, address, or telephone listing in the Western District of Texas.

        19. No employees of ZTE (TX) Inc. live or work within the Western District of Texas.

       20.     None of ZTE (TX) Inc.’s employees are expected to have unique or

particularized knowledge relevant to any of these cases.

       21.     ZTE (TX) Inc.’s registered agent and registered office in the State of Texas are,




                                             Page 3 of 5
       Case 6:20-cv-00487-ADA Document 47-2 Filed 12/04/20 Page 4 of 5




and at all times since before these cases were filed on June 3rd, 2020 have been, CT Corporation

System located at 1999 Bryan St, Suite 900, Dallas, TX 75201, which is in the Northern District

of Texas.




                                          Page 4 of 5
Case 6:20-cv-00487-ADA Document 47-2 Filed 12/04/20 Page 5 of 5
